DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-31 directed to a group non-elected without traverse on 5/28/2021.  Accordingly, claims 22-31 are cancelled herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 33 depends from itself, it appears that it should depend on claim 1.

The application has been amended as follows: 

		Cancel claims 22-31.
		
		Amend the dependency of claim 33 as follows:
		33.  The method of claim 1, …


Reasons for Allowance
Claims 1-3, 5, 6, 8, 10-16, 18-21, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the additive manufacturing method of claim 1.  The closest prior art is Chen (US 20150165695), Ebert (US 20150131074), El-Siblani (US 20120195994), Holt (US 2020/0094469), Lin (US 2017/0348913), Linnell (US 9827713), Nakamura (JP 05318606), Pang (2019/0070793), Shanjani (US 20180243982), Wicker (US 2006/0022379), and Zenere (US 2012/0328726).  These references teach multi zone printing processes, but do not teach the claimed movement between zones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743